UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1763



PETROS HAILE,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A74-961-941)


Submitted:   July 30, 2004                 Decided:   August 19, 2004


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Payne, BLAIR & LEE, P.C., College Park, Maryland, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Norah
Ascoli Schwarz, Senior Litigation Counsel, John C. Cunningham,
Senior Litigation Counsel, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Petros Haile, a native and citizen of Ethiopia, petitions

for review of an order of the Board of Immigration Appeals               (Board)

affirming, without opinion, the Immigration Judge’s (IJ) decision

to deny asylum, withholding of removal, and protection under the

Convention Against Torture.          For the reasons discussed below, we

deny the petition for review.

             Haile disputes the IJ’s conclusion that he failed to meet

his evidentiary burden to qualify for asylum.               To obtain reversal

of a determination denying eligibility for relief, an alien “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”       INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

We have reviewed the evidence of record and conclude that Haile

fails   to   show    that   the    evidence   compels   a    contrary    result.

Accordingly, we cannot grant the relief that Haile seeks.

             Additionally,    we    reject    Haile’s   contention      that   the

Board’s summary affirmance of the IJ’s decision violated his rights

under the Due Process Clause of the Fifth Amendment.             See Blanco de

Belbruno v. Ashcroft, 362 F.3d 272, 280-83 (4th Cir. 2004).

             We therefore deny the petition for review.           We    dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               PETITION DENIED